


Exhibit 10(v)
Special Recognition Award - Cash Incentive Program Acceptance Form




You have been recommended for an award of $350,000, under the Special
Recognition Award - Cash Incentive Program, payable in two (2) installments as
follows:




A.
50% of the incentive payment on April 1, 2015

B.
50% of the incentive payment on January 15, 2016



Participation in this program is very selective and made solely upon
recommendations by the CEO to the Compensation Committee.


In consideration of the foregoing agreement by Emerson, you agree to the
following:




1.
That during your employment by Emerson Electric Co. or any of its business
units, subsidiaries or affiliates (collectively, "Emerson"), and for a period of
two (2) years immediately after termination of such employment for any reason,
you will not directly or indirectly, regardless of whether any payment has been
made to you under this Program, (a) compete against, or enter the employ of or
assist any person, firm, corporation or other entity in a business that competes
against, any business of Emerson in which you were employed, (b) compete against
any such Emerson business by soliciting or pursuing its customers, or (c)
solicit or hire any Emerson employees. Emerson shall be entitled to all rights
and remedies available at law or equity for any breach or threatened breach of
this agreement, including damages and injunctive relief. You also agree Missouri
law governs this agreement without regard to any conflicts of laws principles
and consent to resolve any disputes exclusively in the courts in the state of
Missouri.



2.
You agree to keep the terms of this letter agreement in strictest confidence and
will not divulge such terms to anyone other than members of your immediate
family, your attorneys, and/or your financial advisors, whom you will ensure
will comply with this provision. Failure to comply with the preceding sentence
will result in the forfeiture of the incentive bonus.



3.
If you leave the employ of Emerson or any Emerson business unit, for any reason,
prior to the end of the Eligibility period, any unpaid incentive payment under
the Program, will be cancelled.



4.
Unless specifically approved by the Company in advance, if you voluntarily leave
the employ of Emerson or any Emerson business unit within one (1) year after any
payment made to you under the Program, you will be required to pay back to the
Company 100% of such payment.





        
AGREED:
 
FOR EMERSON:
/s/ Edgar M. Purvis
 
/s/ Cynthia G. Heath
 
 
 
October 24, 2013
 
January 15, 2014
Date
 
Date



